Citation Nr: 9924257	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  94-18 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder, hearing loss, tinnitus, residuals of a neck 
injury, toe fungus, a stomach disorder, residuals of a knee 
injury, an eye disorder, residuals of a urinary tract 
infection (also claimed as prostatitis), a temporomandibular 
joint syndrome, left foot disorder, myofascial pain syndrome, 
and depression/anxiety.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability evaluation for 
compensation based on individual unemployability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dating to 1992 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  By rating action in December 1992, 
the RO increased the rating assigned for the veteran's 
lumbosacral strain from 10 percent to 20 percent from the 
date of receipt of the veteran's claim for increase in June 
1992 and denied the veteran's claim for a total disability 
rating for compensation based on individual unemployability 
(TDIU).  Following an RO hearing in October 1993, the rating 
for lumbosacral strain was further increased to 20 percent, 
effective from June 1992, by actions of the hearing officer 
and the RO in April and May 1994, respectively.  

During the course of the veteran's hearing in October 1993, 
various other issues as to his entitlement to service 
connection were raised, as was the case in subsequently 
received written statements from the veteran.  Such issues, 
however, were not addressed by the RO in any rating action 
until August 1995, at which time service connection for post-
traumatic stress disorder (PTSD) was denied, an increased 
rating for lumbosacral strain was denied, the veteran's TDIU 
claim was denied, and claims for service connection for 
hearing loss, toe fungus, a stomach disorder, residuals of a 
knee injury, an eye disorder, a urinary tract infection, 
temporomandibular joint (TMJ) syndrome, a left foot disorder, 
myofascial pain syndrome, and depression were denied as not 
well-grounded.  By additional rating action in December 1995, 
the RO denied claims of entitlement to service connection for 
tinnitus and residuals of a neck injury as not well-grounded, 
and determined that no new and material evidence had been 
presented to reopen previously denied claims of service 
connection for PTSD, hearing loss, toe fungus, a stomach 
disorder, residuals of a knee injury, an eye disorder, a 
urinary tract infection, TMJ syndrome, a left foot disorder, 
a myofascial pain syndrome, and depression.  The latter 
issues were addressed by the RO on the basis of a purported 
final rating determination entered in August 1995, and 
inasmuch as the undersigned notes that documents submitted by 
the veteran in August 1995 are reasonably interpreted to be a 
notice of disagreement with the August 1995 action, the 
claims in question are found not to be subject to any final 
decision of VA and are, thus, before the Board as original 
claims, with an appeal of each such denial having been shown 
to be fully perfected.  (It is noted parenthetically that the 
RO in supplemental statements of the case issued in May and 
September 1998 addressed issues, among others, of the 
veteran's entitlement to service connection for PTSD, 
depression, and anxiety, without regard to any purported 
final rating action.)  In addressing the foregoing as 
original claims, the Board finds that no prejudice is shown 
to result to the veteran, as the standard of review for 
original claims is less burdensome than that for claims to 
reopen under Winters v. West, 12 Vet. App. 203 (1999).  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Elkins v. West, 12 Vet. App. 209, 218 (1999).  

There are other claims advanced by the veteran, including 
entitlement to service connection for residuals of carbon 
monoxide poisoning, substance abuse, dental disorders, and a 
psychiatric disorder, secondary to the veteran's service-
connected lumbosacral strain, which have not been subject to 
date to initial rating by the RO.  Such matters are thus 
referred to the RO for appropriate action.

Lastly, notation is made that during the pendency of the 
instant appeal, the veteran has been represented in this 
matter at separate times by the Disabled American Veterans, 
in addition to a private attorney.  However, during the time 
this appeal has been pending, the veteran revoked his power-
of-attorney to the aforementioned service organization and it 
is evident that his attorney withdrew from representation of 
the veteran in a letter of January 1996.  The veteran has not 
otherwise designated any other organization or individual to 
represent his interests in the instant appeal.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for post-
traumatic stress disorder, hearing loss, tinnitus, residuals 
of a neck injury, toe fungus, a stomach disorder, residuals 
of a knee injury, an eye disorder, residuals of a urinary 
tract infection (also claimed as prostatitis), a 
temporomandibular joint syndrome, left foot disorder, 
myofascial pain syndrome, and depression/anxiety are not 
supported by cognizable evidence demonstrating that such 
claims are plausible or capable of substantiation.

2.  The veteran's lumbosacral strain, his only service-
connected disability, is manifested by not more than a 
moderate reduction in range of motion, without objective 
evidence of spasm, atrophy, pain, or weakness.  Indicia of 
severe lumbosacral strain are absent.

3.  The veteran has a high school education with two years of 
college-level training and past work experience as a driver, 
salesman, and bartender.

4.  The veteran's one and only service-connected disability 
is rated as 20 percent disabling and does not render him 
unemployable, considering his educational and occupational 
background.


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for post-traumatic stress disorder, hearing loss, tinnitus, 
residuals of a neck injury, toe fungus, a stomach disorder, 
residuals of a knee injury, an eye disorder, residuals of a 
urinary tract infection (also claimed as prostatitis), a 
temporomandibular joint syndrome, left foot disorder, 
myofascial pain syndrome, and depression/anxiety, are not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for the assignment of a rating in excess of 
20 percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5295 (1998).

3.  The criteria for the assignment of a total disability 
evaluation for compensation based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 101(24), 1110 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  Additionally, if a disorder noted during service is 
not determined to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis or an organic disease of the nervous system 
(sensorineural hearing loss) becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).

The threshold question to be answered in this appeal, 
however, is whether the veteran has presented evidence of 
well-grounded claims; that is, claims which are plausible and 
meritorious on their own or capable of substantiation.  If he 
has not, his appeal must fail.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  To be well-grounded, a 
claim must be supported by evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Id. at 
610.  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

In this matter, the veteran's primary contention is that 
multiple disabilities of either a physical or mental type 
originated during his period of active duty from July 1968 to 
March 1970.  It is neither alleged nor shown that any of the 
veteran's military service entailed engagement in combat with 
the enemy, and thus the provisions of 38 U.S.C.A. § 1154 
(West 1991) are not for application.  Moreover, there is no 
showing that the veteran has the requisite medical background 
and/or expertise to offer opinions either as to medical 
diagnosis or etiology; as such, his opinions as to diagnosis 
or etiology of any of the claimed disorders do not represent 
competent medical evidence with which to render such claims 
well-grounded under 38 U.S.C.A. § 5107(a).  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

A.  PTSD

Although the veteran has reported that he suffers from PTSD 
as a result of alleged inservice conflicts and physical abuse 
by his training instructor, the record is devoid of any 
evidence from a medical professional reflecting a diagnosis 
pertaining to the veteran as to PTSD.  In the absence of a 
showing that the veteran has the requisite medical background 
or expertise, his statements as to the existence of PTSD 
related to an inservice stressor are not competent medical 
evidence capable of well-grounding his claim.  Included in 
the record, however, are records of VA psychiatric 
examinations in April and November 1995, wherein the 
examiners concluded based on their examination and testing of 
the veteran that he did not suffer from PTSD.  In the absence 
of any diagnosis of PTSD by a medical professional, well-
groundedness may not be conceded.  See Epps, supra.  

B.  Hearing Loss

Regarding the veteran's claim for service connection for 
hearing loss, it is noted that the veteran avers that he was 
exposed to excessive levels of noise due to the close 
proximity of his barracks to an air field.  Notwithstanding 
the claimed noise exposure, the record fails to identify 
hearing loss for VA purposes either in service or at any time 
thereafter.  See 38 C.F.R. § 3.385 (1998).  That fact is 
determinative of the outcome of this matter, inasmuch as a 
showing of current disability is a prerequisite for a finding 
that the claim in question is well-grounded.  See Epps, 
supra.


C.  Tinnitus

The record reflects that the veteran's tinnitus was initially 
shown at the time of a VA medical evaluation in January 1995, 
there being no complaints or findings thereof either in 
service medical records or in examination and treatment 
reports compiled prior to January 1995.  Notwithstanding a 
showing of current disability that is claimed to be due to 
inservice noise exposure, there is lacking competent medical 
evidence of a nexus between the veteran's tinnitus and his 
period of military service.  A notation at the time of a VA 
examination in September 1995 that the veteran's tinnitus 
began in service appears to have been offered in sole 
reliance upon the veteran's account, noting that it precedes 
the statement that it was the veteran's belief that his 
tinnitus was the result of inservice exposure to noise from 
jet engines, and thus is not competent medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In the 
absence of appropriate evidence of a nexus to service, the 
veteran's claim for service connection for tinnitus must 
fail.  See Epps, supra.

D.  Residuals of a Neck Injury

Service medical records are entirely negative for complaints 
or findings involving a neck injury or residuals thereof.  
The record demonstrates that complaints of neck pain were not 
recorded in medical data assembled postservice until 1986, 
when the veteran attributed his neck pain to a pinched nerve.  
An assessment in February 1986 was of possible cervical 
strain.  Beginning in 1987, the initial diagnosis of 
degenerative arthritis of the cervical spine was offered, and 
such diagnosis as well as chronic neck strain were continued 
in years following.  The record also demonstrates that the 
veteran was involved in a motor vehicle accident in March 
1991, which was followed by complaints of neck pain and 
dysfunction.  Despite the foregoing, competent medical 
evidence is not presented of a nexus between current 
disability of the veteran's neck and his period of military 
service, and thus his claim is not well-grounded.  See Epps, 
supra.  

E.  Toe Fungus

Service medical records identify a single episode of peeling 
and itching of the right great toe, occurring in May 1969, 
with no reported diagnosis of toe fungus.  Subsequently 
compiled service medical records, including a medical 
examination at the time of the veteran's separation from 
service in March 1970, are negative for any indicia of toe 
fungus.  After service, plantar warts and dermatitis were 
objectively noted in November 1974, and which cleared by 
January 1975.  No fungal lesions of the toes were noted on a 
VA examination in July 1993, although a right hallux fungus 
was shown later in October 1993.  In April 1995, a diagnosis 
of mild tinea pedis was offered; his tinea pedis was noted to 
have resolved on examination in September 1995.  

There is not shown to have been a continuity of 
symptomatology involving toe fungus following the inservice 
episode of peeling and itching.  Moreover, there is absent 
from the record competent medical evidence linking any 
existing toe fungus to the veteran's period military service.  
Without appropriate evidence of a nexus to service, well-
groundedness cannot be conceded.  See Epps, supra.  

F.  Stomach Disorder

In service, the veteran was treated in January 1969 for an 
occasional stomach cramp; service medical records are 
otherwise negative for pertinent complaints or findings.  
Following service, no evidence of a stomach disorder is shown 
on a VA medical evaluation in November 1970.  A period of 
hospitalization was required in August 1972 for treatment of 
serum hepatitis; further hospitalization occurred in February 
1974 for evaluation of possible gallbladder and peptic ulcer 
disease.  Studies during the 1974 hospitalization were found 
to be normal; the discharge diagnosis was of epigastric pain, 
etiology unknown.  When seen on an outpatient basis by VA in 
January 1985, an assessment of probable peptic ulcer disease 
was rendered.

An outpatient note in January 1990 noted a diagnosis of 
peptic ulcer disease; following a motor vehicle accident in 
March 1991, a splenectomy was required.  An upper 
gastrointestinal series in April 1991 identified findings 
suggestive of a prepyloric ulcer.  Additional stomach 
complaints yielded impressions of dyspepsia, ulcer versus 
non-ulcer, and right upper quadrant pain, in February 1992.  
A colonoscopy and esophagogastroduodenoscopy at that time 
were found to be normal; an upper gastrointestinal series in 
July 1993 was interpreted as normal.   A VA examination in 
April 1995 yielded a diagnosis of functional gastritis.

The foregoing scenario is somewhat ambiguous as to the 
existence of organic disability of the stomach; nevertheless, 
even conceding the presence of current stomach disability, 
there is absent from the record a showing of a continuity of 
pertinent symptomatology from the time of the inservice 
episode in early 1969 and any competent medical evidence 
linking current stomach disability to the veteran's period of 
active duty.  Hence, the claim is not well-grounded.

G.  Residuals of Knee Injury

The veteran alleges that an inservice injury led to chronic 
disablement of the knee.  Service medical records fail to 
identify the claimed injury or any complaints or findings 
involving knee pathology.  Postservice, the veteran is shown 
to have complained of shooting pain of the left knee when 
stair-walking, and in May 1986, a diagnosis of degenerative 
disease of the left knee was offered, as shown by X-ray 
findings.  X-rays of the left knee in May 1991 disclosed no 
abnormality of the left knee.  A VA examination in July 1993 
culminated in a diagnosis of polyarticular arthritis versus 
arthralgia; in April 1995; a VA examination yielded a 
diagnosis of bilateral knee arthralgias.  There is, however, 
no competent medical evidence presented that links current 
disability of either knee to the veteran's period of active 
duty or any event thereof.  The claim in question is 
therefore not well-grounded.


G.  Eye Disorder

Service medical records disclose that, in February 1969, it 
was noted that the veteran had worn glasses for three years; 
complaints of blurred distant and close vision were set 
forth, but no diagnosis was offered.  In October 1969, the 
veteran complained of blurred distant vision with temporal 
headaches.  No diagnosis was offered.  There was a notation 
on the veteran's separation medical evaluation in March 1970 
that he had worn glasses for a period of five years, without 
complications or sequelae.  

After service, a VA examination in July 1993 was productive 
of diagnoses of refractive error, presbyopia, and a history 
of spasms of the left eye.  In June 1994, the veteran 
complained of a floater of the right eye that had been 
present for ten years; the diagnosis was of refractive error.  
A VA examination in April 1995 likewise yielded diagnoses of 
refractive error and presbyopia.  

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
applicable legislation providing compensation benefits. 
38 C.F.R. § 3.303(c) (1998).  Although the record does not 
set forth whether the veteran's presbyopia is a form of 
refractive error or otherwise a congenital or developmental 
defect, there is no showing that his presbyopia began in 
service or, if by its very nature existed prior to service, 
underwent an inservice increase in severity such as might 
constitute aggravation.  Moreover, competent medical evidence 
has not been presented with which to identify a nexus between 
his presbyopia and his period of military service.  Finally, 
the Board notes no acquired eye pathology was shown in 
service or is otherwise linked to service by competent 
medical personnel.  Accordingly, the claim at hand is deemed 
not to be well-grounded. 


H.  Urinary Tract Infection (Claimed also as Prostatitis)

Service medical records are negative for any showing of 
disability as to urinary tract infection or prostatitis.  In 
March 1969, the veteran complained of pain in the left kidney 
area and loss of urine at times and in the month following, 
he sought medical attention on several occasions for back-
related complaints, when no back disorder was shown; a 
pertinent diagnosis was not recorded at any time.  On a 
separation medical examination in March 1970, there was a 
notation that the veteran had previously been treated for 
gonorrhea, for which there were no complications or sequelae.

After service, the record shows that a VA examination in 
November 1970 disclosed no urological abnormality.  In 
November 1974, diagnoses of non-gonococcal urethritis and 
prostatitis were offered, and in January 1975, the veteran 
complained of a chronic discharge from the penis and dysuria.  
On a VA examination in April 1975, a history of gonorrhea on 
two postservice occasions was set forth.  A diagnosis of 
chronic prostatitis was entered in January 1985, and in 
January 1986, the veteran complained of a urinary tract 
infection and a diagnosis of prostatitis was made.  In the 
years following, the veteran was evaluated and/or treated for 
urethral strictures, kidney infection, prostatitis, urinary 
retention, and herpes simplex.

Despite the extent to which the veteran has received 
treatment for urinary infections and prostatitis, chronic 
disability relating thereto is not shown in service and  
competent medical evidence is not presented with which to 
link any such disorder to the veteran's period of service or 
any event thereof.  As such, the claim advanced is not well-
grounded.

I.  TMJ Syndrome

The record is silent for any reference to a TMJ syndrome or 
symptomatology thereof until 1988, when the veteran's dentist 
noted that he was experiencing myofascial pain and jaw 
dysfunction, including right TMJ synovitis.  That 
notwithstanding, X-rays in April 1995 were interpreted to be 
unremarkable.  Conceding for the sake of argument that there 
is present current disability, it is noted that the record is 
devoid of competent medical evidence of a nexus of the 
veteran's TMJ syndrome to his period of military service.  
Well-groundedness may not therefore be conceded.  See Epps, 
supra.  

J.  Left Foot Disorder

No abnormality of the left foot is shown in service and the 
record otherwise identifies that it was not until January 
1988 that there was an initial showing of left foot 
disablement, diagnosed as mild degenerative changes of the 
second toe of the left foot.  In June 1993, the veteran 
stepped on a nail and injured the left foot; X-rays at that 
time were described as being within normal limits.  On a VA 
examination in April 1995, a diagnosis of metatarsalgia of 
the left fourth metatarsophalangeal joint was offered.  Other 
treatment was received in January 1997 for a Morton's neuroma 
of the left foot.   While there is shown to be current 
disability of the left foot, there is lacking competent 
medical evidence of a nexus between such disablement and the 
veteran's period of active duty.  Accordingly, a well-
grounded claim is not presented.

K.  Myofascial Pain Syndrome

A diagnosis of myofascial pain syndrome is initially shown in 
1991, following the veteran's involvement in a motor vehicle 
accident in March 1991.  Such was noted to affect the 
veteran's neck, shoulders, and thighs.  Although further 
diagnoses of such a disorder were offered subsequently, no 
medical professional has offered any opinion or other data 
linking the veteran's myofascial pain syndrome to the 
veteran's service in the military.  Consequently, the claim 
set forth is not well-grounded.


L.  Anxiety/Depression

Complaints or findings with respect to either anxiety or 
depression are not shown in service medical records or for 
many years following the veteran's discharge from service and 
competent medical evidence fails to link a disorder involving 
anxiety and/or depression to the veteran's military service.  
Evidence of anxiety was not shown clinically until 1985, when 
evaluated by a non-VA psychologist, and it was set forth by 
the examiner at that time that the veteran's primary disorder 
was a substance-use disorder.  Beginning in 1986, a diagnosis 
of a generalized anxiety disorder was offered and such 
diagnosis was continued in years following.  Regarding the 
veteran's depression, the record reflects that, in January 
1975, the veteran was treated for an adult situational 
reaction with a depressive overlay.  In February 1978, a 
diagnosis of a depressive neurosis was offered, and during 
1986, he was treated for a dysthymic disorder.  Among the 
diagnoses offered by VA and non-VA examiners during the 1990s 
are dysthymia, an organic mood disorder, and a bipolar 
disorder.  As a continuity of relevant symptomatology is not 
shown in service or for many years after service, and in the 
absence of medical data or opinion linking the veteran's 
anxiety and/or depression to his period of military service, 
it is concluded that the claims at hand are not well-
grounded.

Conclusion

The Board recognizes that one or more of the preceding issues 
in this appeal is being disposed of in a manner that may 
differ from that utilized by the RO.  The undersigned has 
therefore considered whether the veteran has been given 
adequate notice to respond, and if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Given that the veteran has advanced argument that 
the claims at issue are well-grounded, and in view of the 
fact that he has failed to meet his initial burden of 
presenting claims which are plausible or capable of 
substantiation, the Board concludes that no prejudice to the 
veteran would result in denying the above-noted claims as not 
well-grounded.  Moreover, the Court has held that "when an 
RO does not specifically address the question whether a claim 
is well-grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Additionally, the Board is not aware of any relevant evidence 
which may have existed, or could have been obtained, that, if 
true, would render the veteran's claims "plausible" and 
thus require VA to notify the veteran of said relevant 
evidence in order that he may complete his application for 
the claims of service connection herein at issue.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per 
curiam).

II.  Claim for Increase for Lumbosacral Strain

Service connection for lumbosacral strain was established by 
the RO in rating action entered in July 1970, when a 0 
percent rating was assigned under Diagnostic Code (DC) 5295 
of the VA's Schedule for Rating Disabilities.  As noted in 
the Introduction, the RO has increased such rating to 20 
percent, effective from the claim for increase filed in June 
1992.  Hence, the question presented by the instant appeal is 
whether a rating in excess of 20 percent is warranted for the 
veteran's service-connected lumbosacral strain.   

As a preliminary matter, the Board finds that the veteran's 
claim for increase is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to such claim.  It is noted that, 
generally, an allegation that a service-connected disability 
has increased in severity is sufficient to establish well-
groundedness.  Proscelle v. Derwinski, 2 Vet. App. 629, 631-
32 (1992).  

Likewise, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed.  Notice is taken 
that the veteran has been provided multiple VA medical 
examinations regarding his back, the most recent of which was 
conducted in October 1997, and there are in addition many 
reports of outpatient treatment concerning the back.  Such 
examination it is noted followed in time the veteran's 
allegation in February 1996 that he had not been properly 
evaluated from a medical standpoint and he not does not 
advance any more recent allegation as to any perceived 
impropriety regarding the 1997 evaluation.  As well, the 
record indicates that the issue of pain and its effects has 
been adequately addressed by various VA medical professionals 
during the course of the instant appeal so as to permit a 
fair and equitable disposition of the claim for increase 
herein presented.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  It therefore follows that no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under DC 5295, a 0 percent rating is warranted where 
lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.

Under DC 5292, moderate limitation of motion of the lumbar 
spine warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 
5292.  A 40 percent rating is assignable for severe 
limitation of motion of the lumbar spine.  Id.  

Clinical findings compiled during recent examinations and 
during the course of outpatient treatment are inconsistent 
with a disability level in excess of that contemplated by a 
20 percent rating under Diagnostic Code 5295.  No medical 
evidence is presented identifying lumbosacral strain that is 
severe with listing of the whole spine to the opposite side, 
a positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, or narrowing or irregularity 
of the joint space, or some of the above with abnormal 
mobility on forced motion.  X-rays do appear to identify some 
oseoarthritic changes of the lower spine, and while there is 
a minimal loss of lateral motion, no other criterion is met 
in combination with abnormal mobility on forced motion.  

In terms of rating the disorder in question under alternate 
criteria, it is noted that the degree to which range of 
motion of the veteran's lumbar spine is limited does not 
reach beyond that of moderate.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  In this regard, it is evident that 
findings from VA examination in October 1997 revealed a 20-
degree reduction in forward flexion of the lumbar spine and 
only 5-degree losses from normal extension backward, lateral 
flexion, and rotation, respectively.  The disability at issue 
is not otherwise shown to entail a vertebral fracture, 
ankylosis, or intervertebral disc syndrome.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5289, 5295 (1998).  

It must be emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
The Board notes that under 38 C.F.R. § 4.40 (1998), the 
rating for an orthopedic disorder should reflect functional 
limitation which is due to pain, as supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  

As regards the joints, 38 C.F.R. § 4.45 (1998) provides that 
the factors of disability reside in reductions of their 
normal excursion of movements in different planes.  Inquiry 
will be directed into these considerations:  (a) less 
movement than normal (due to ankylosis, limitation or 
blocking adhesions, tendon-tie up, contracted scars, etc.);  
(b) more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.);  (c) 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.);  (d) 
excess fatigability;  (e) incoordination, impaired ability to 
execute skilled movements smoothly;  (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  

Under 38 C.F.R. § 4.59 (1998), with any form of arthritis, 
painful motion is an important factor of disability, the 
facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to the joints.  Muscle spasm will greatly assist the 
identification.  Sciatic neuritis is not uncommonly caused by 
arthritis of the spine.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned joints 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
non-weight bearing, and, if possible, with the range of the 
opposite undamaged joint.

The symptoms which are attributable to the veteran's service-
connected low back pain are not shown to be of such a nature 
or severity or to have resulted in such functional 
limitations as to warrant a schedular evaluation in excess of 
the currently assigned 20 percent rating.  The degree of pain 
experienced by the veteran is not shown to further limit 
range of motion of the lower spine or otherwise be productive 
of functional limitations beyond that contemplated by the 
currently assigned evaluation, and to that extent, the 
veteran's allegations to the contrary are unsubstantiated.  
The undersigned finds persuasive the specified conclusion of 
a VA examiner in October 1997 that there was no weakened 
movement, excess fatigability, incoordination, or pain on 
movement.  Moreover, such examiner found there to be no rest 
requirement of the veteran and no evidence of any flare-ups 
of pain.  Objective evidence of pain, such as wincing, 
guarding, or grimacing, was noted to be absent.  Based on the 
foregoing, it is concluded that an increase in the currently 
assigned 20 percent rating is not warranted pursuant to 
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.   

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set for in 
this paragraph an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1).  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

Lacking in this case is any probative evidence that the 
veteran's service-connected lumbosacral strain is productive 
of a marked interference with employment or that it 
necessitates frequent periods of hospital care.  While 
certain types of employment involving heavy lifting and other 
exertional activity are shown to be beyond the veteran's 
capabilities, only the veteran himself has stated that he is 
unable to continue with any type of employment and such an 
allegation is far outweighed by voluminous examination and 
treatment records signifying that a marked interference with 
employment is absent.  As well, no period of hospital care 
for treatment of lumbosacral strain is shown at any time in 
the recent past.  As such, it cannot be reasonably concluded 
that assignment of a higher rating is warranted on an 
extraschedular basis.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

While the Board has considered the veteran's testimony and 
other statements to the effect that his low back disorder is 
more than 20 percent disabling, the medical data presented 
fail to substantiate those claims and the bulk of the 
evidence presented necessarily compels the conclusion that no 
more than a 20 percent rating is for assignment for the 
veteran's service-connected lumbosacral strain.

The evidence presented does not more nearly approximate the 
criteria for the assignment of the next higher evaluation, 
and because the evidence presented is not in relative 
equipoise, application of the benefit-of-the-doubt rule is 
not in order.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.7 (1998).

III.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more.  38 C.F.R. § 4.16(a).  

As noted in preceding paragraphs, service connection has been 
established only for lumbosacral strain, for which a 20 
percent schedular evaluation is in effect.  On that basis 
alone, the veteran fails to meet the schedular requirements 
for the assignment of a total disability evaluation based on 
individual unemployability.  38 C.F.R. § 4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  
38 C.F.R. § 4.16(b).  It is the established policy of VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.  

According to an application for a total rating filed with the 
RO in August 1992, the veteran has completed two years of 
college-level training, and has past work experience as a 
driver, salesman, and bartender.  Records furnished by the 
Social Security Administration (SSA) indicate that he was 
found to be "disabled" by that agency and otherwise 
entitled to Supplemental Security Income since 1992 on the 
basis of a myofascial pain syndrome and substance addiction, 
neither of which is shown to entail exclusively the veteran's 
only service-connected disability.  

Evidence on file indicates that a former employer of the 
veteran in a September 1975 statement noted that the veteran 
had asked to be excused from jobs requiring heavy lifting, 
due to back trouble.  As well, various medical professionals 
have reported that the veteran's service-connected back 
strain precludes frequent bending, walking any distance, and 
heavy lifting, but none has offered an opinion that the 
veteran's only service-connected disorder totally precludes 
the performance of all substantially gainful work activity.  
In this regard, it is noted that a VA examiner in April 1995, 
having offered eight diagnoses of various ailments, none of 
which specifically included lumbosacral strain, found that 
the veteran tended to overemphasize his somatic complaints 
and his focus on his medical problems would probably prohibit 
employment from any source.  Such a statement, while noting a 
probability of unemployability, is not found to be 
determinative in this instance, since the examiner did not 
explicitly or implicitly find that service-connected 
disability precluded all employment.

The question thus presented by this portion of the veteran's 
appeal is whether he is unemployable solely by reason of his 
service-connected back disorder.  
No physician or other qualified professional has offered an 
opinion that the veteran's service-connected back disability, 
alone, renders him unemployable and the record does not 
otherwise document the presence of functional limitations 
imposed by his service-connected disorder that would preclude 
the performance of all forms of substantially gainful 
employment.  Moreover, the SSA is not shown to have found the 
veteran totally and permanently disabled on the basis of his 
service-connected back disorder, either in part or in whole.  
It is clear, however, that the effects of nonservice-
connected disabilities of the veteran are not for 
consideration in this matter where the focus is upon the 
effect of the service-connected disability, alone, upon the 
appellant's employability.  38 C.F.R. § 3.341(a), see 
Blackburn v. Brown, 4 Vet. App. 395, 398 (1993).  

The schedular evaluation of 20 percent is a recognition by VA 
that the service-connected back disorder renders it difficult 
for the veteran to obtain and maintain employment, but it is 
not dispositive of the question of whether this veteran has 
the physical capacities to perform in any work setting.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Contrary to the veteran's assertions, a preponderance of the 
evidence shows that his service-connected disability is not 
of such a nature or severity as to prevent the veteran from 
engaging in some form of gainful work activity, particularly 
in light of the fact that he is in possession of a college-
level training, as well as previous employment in a variety 
of fields.  The record as a whole fails to demonstrate 
entitlement to a total rating based on individual 
unemployability, due to service-connected disability, and as 
such, the "benefit-of-the-doubt" rule is inapplicable.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16. 


ORDER

The veteran's claims of entitlement to service connection for 
PTSD, hearing loss, tinnitus, residuals of a neck injury, toe 
fungus, a stomach disorder, residuals of a knee injury, an 
eye disorder, residuals of a urinary tract infection (also 
claimed as prostatitis), a temporomandibular joint syndrome, 
left foot disorder, myofascial pain syndrome, and 
depression/anxiety, are denied.

The claim of entitlement to an increased rating for 
lumbosacral strain is denied.

The claim for a total disability rating for compensation due 
to individual unemployability is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

